DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           Applicant's response and amendments, filed March 29, 2021, to the prior Office Action is acknowledged.  Applicant has cancelled claims 5-6, amended claims 1 and 15, withdrawn claims 16-21, and added new claims, claims 22-26. 
Claims 1-4, 7-15, and 22-26 are currently pending and the subject matter of the present Office Action.

Priority
Applicant’s claim for the benefit of a prior-filed applications, provisional application 62/247,223, filed on October 28, 2015, and PCT application PCT/US16/58741, filed on October 26, 2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Accordingly, the effective priority date of the instant application is granted as October 28, 2015.

Response to Arguments (112)
The prior rejection of claim(s) 5-6 under 35 U.S.C. 112(a) as lacking adequate written description is withdrawn in light of Applicant’s cancellation of those claims.
Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 7 and 25-26 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 7 recites that the medium is stable for ranges of temperature values, claims 23-24 recite that the medium is contains one or more reactive species, and claims 25-26 recite that less than 25% of the reactive species in the medium decompose when stored at a temperature between 2-8oC for a period of at least three days.  Either these are inherent properties of (that naturally flows from) the product/method steps of the independent claims (i.e., the CAP-stimulated medium), claims 1 and 22, or it is not. To the extent that these are natural properties (that naturally flows) from the product/method of the independent claims, then the instant claims fail to further limit the independent claims, claims 1 and 22.
Furthermore, in regard to instant claims, it is noted that the “wherein the medium is stable at a temperature of between about -25°C and about 25°C, between about -25°C and about 22°C, between about 0°C and about 22°C, between about 0°C and about 8oC or between about 2°C and about 8oC” (claim 7), “wherein the one or more reactive species comprise reactive oxygen species, reactive nitrogen Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 7, 15, 22, and 25-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The claims recite a cold atmospheric plasma-stimulated anticancer medium that has the property of preventing the decomposition of a reactive species such that “less than about 25% of the reactive species in the medium decomposes when stored between about -25° C and about 8° C for a period of at least 3 days” or “less than about 25% of the reactive species in the medium decomposes when stored between about 2° C and about 8° C for a period of at least 3 days”.
The claim is considered indefinite because the scope of the claim to achieve the functional property of “preventing the decomposition of a reactive species” when stored at the relevant temperatures and duration cannot be determined. 

Either this is an inherent property of (that naturally flows from) the cold atmospheric plasma-stimulated anticancer medium of claims 1, 7, 15, and 22, or it is not. 
The claim denotes that not all of the structures/method steps of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent it is not an inherent property (that naturally flows) from the product/method of the independent claim, then the claim is considered indefinite for failing to recite the structure that is necessary and sufficient to cause the recited functional language. 

The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.). See MPEP §2181(II)(A).

To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)

In the instant case, the limitation preventing the decomposition of a reactive species such that “less than about 25% of the reactive species in the medium decomposes when stored between about -25° C and about 8° C for a period of at least 3 days” or “less than about 25% of the reactive species in the medium decomposes when stored between about 2° C and about 8° C for a period of at least 3 days” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the composition to provide the functional characteristic. 

Per MPEP 2173.05(g), the Examiner should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: 
(1) Is there a clear cut indication of the scope of the subject matter covered by the claim? 
The scope of the claims do not appear to be limited to the specific cold atmospheric plasma-stimulated anticancer medium disclosed in the specification and/or those recited in the independent claims, and thus the scope of the subject matter covered by the claim is indefinite.  It is unclear based on the claims what has to be performed to the cold atmospheric plasma-stimulated anticancer medium recited therein so as to produce the functional property of preventing the decomposition of a reactive species such that “less than about 25% of the reactive species in the medium decomposes when stored between about -25° C and about 8° C for a period of at least 3 days” or “less than about 25% of the 
The Specification teaches that a cold atmospheric plasma-stimulated anticancer medium retains a certain concentration of H2O2 over a specific period of time, giving the example of at least 3 days (Specification, p. 11, para 1).  The Specification also teaches that reactive species are stable in the medium when stored from -25oC to 8oC (Specification, p. 3, para 1).  The Specification provides examples in which the inventors compared to degradation of H2O2 in different CAP-stimulated mediums at different temperatures, including the ranges set forth in the independent claims, noting that more chemical degradation was observed at higher temperatures for all of the mediums (Specification, p. 15-16, Examples 1-2).  The Specification, however, does not state what necessarily has to be performed to the CAP-stimulated anticancer medium to produce such anti-degradative properties, and therefore it is unclear what the full scope of the CAP-stimulated anticancer mediums as described in the claims entails.  It appears, in fact, that an anticancer medium may already retain the ability to limit degradation by virtue of its being produced by CAP-stimulation, the functional property already being inherent to the CAP-stimulated medium itself.  While the Specification further teaches that removing certain elements from the medium (e.g., methionine and phenol red) or adding 3-nitrotyrosine can reduce degradation of H2O2 (Specification, p. 18-19, Example 3-4), the cold atmospheric anticancer medium having the recited anti-degradative functional property does not appear to be limited to these embodiments (as evidenced by claim 1, which does not include the addition/removal of certain agents yet still has the recited anti-degradative functional property), and therefore the full scope of what is encompassed by the claimed CAP-stimulated medium is still unclear.  Furthermore, the Specification does not appear to teach that the addition/removal of such agents is required for the specific functional property of preventing the decomposition of a reactive species such that “less than about 25% of the reactive species in the 
The specification, therefore, does not clearly link a cold atmospheric plasma-stimulated anticancer medium to the claimed functional property, and therefore the claims must be rejected under 112(b) because the claims’ scope is unclear. 
The specification fails to disclose what structural changes to cold atmospheric plasma-stimulated anticancer medium is necessary and sufficient to cause the recited functional property of preventing the decomposition of a reactive species such that “less than about 25% of the reactive species in the medium decomposes when stored between about -25° C and about 8° C for a period of at least 3 days” or “less than about 25% of the reactive species in the medium decomposes when stored between about 2° C and about 8° C for a period of at least 3 days”, and thus the ordinary artisan must guess as to what modification(s) must be made in order to fulfill the instant recitation. 
Failure to provide clear-cut indication of claim scope because the functional language is not sufficiently precise and definite resulting in no boundaries on the claim limitation.  The boundaries imposed by a functional limitation must be clearly defined. 

(2) Does the language of the claim forth well-defined boundaries of the invention, or only states a problem solved or a result obtained?
The lack of specific structure(s) in the claims, i.e., merely stating that the CAP-stimulated medium contains a reactive species (claim 1) or that a CAP-stimulated medium has cysteine/methionine, phenol red, or phenylalanine removed or 3-nitrotyrosine added (claims 15 and 22), indicates no well-
The Specification provides examples in which the inventors compared to degradation of H2O2 in different CAP-stimulated mediums at different temperatures, including the ranges set forth in the independent claims, noting that more chemical degradation was observed at higher temperatures for all of the mediums (Specification, p. 15-16, Examples 1-2).  However, it does not appear that any particular step was performed in the development of the anticancer medium to produce such a property.  The Specification also further teaches that removing certain elements from the medium (e.g., methionine and phenol red) or adding 3-nitrotyrosine can reduce degradation of H2O2 (Specification, p. 18-19, Example 3-4).  As recited previously, however, the Specification does not appear to teach that the addition/removal of such agents is required for the functional property of preventing the decomposition of a reactive species such that “less than about 25% of the reactive species in the medium decomposes when stored between about -25° C and about 8° C for a period of at least 3 days” or “less than about 25% of the reactive species in the medium decomposes when stored between about 2° C and about 8° C for a period of at least 3 days”, as their removal/addition does not appear to be clearly linked to the recited functional property nor is the recited functional property dependent on their addition/removal, as evidenced by the functional limitation being present in claim 1, which does not require the addition/removal of such agents.

(3) Would one of ordinary skill in the art know from the claim terms what structure or steps are encompassed by the claim?
Kim et al. ("Measurement of Reactive Hydroxyl Radical Species Inside the Biosolutions During Non-thermal Atmospheric Pressure Plasma Jet Bombardment onto the Solution", 03/13/2014, Plasma Chemistry and Chemical Processing 34, p. 457-472) teaches that a “nonthermal” plasma jet can create an OH radical species density of 1.0 x 1016 cm-3 inside a phosphate buffer saline biosolution, (abstract).  Kim also teaches that radical species densities of as low as 0.3 x 1016 cm-3 in a biosolution can kill cancer cells (abstract), meaning that Kim necessarily teaches that cold atmospheric plasma medium comprising PBS is capable of being an anticancer medium.  Kim further teaches that the process of creating a nonthermal plasma jet-stimulated medium produces reactive species such as the hydroxyl radical OH and hydrogen peroxide (p. 458, para 2).  Kim, however, does not teach what step or additional reagent is required to specifically prevent a reactive species from degrading by “less than about 25% of the reactive species in the medium decomposes when stored between about -25° C and about 8° C for a period of at least 3 days” or “less than about 25% of the reactive species in the medium decomposes when stored between about 2° C and about 8° C for a period of at least 3 days”.
	            
The specification fails to disclose an a medium produced by CAP-stimulation (claims 1, 15, and 22), yet does NOT also have the property of preventing a reactive species from degrading by “less than about 25% of the reactive species in the medium decomposes when stored between about -25° C and about 8° C for a period of at least 3 days” or “less than about 25% of the reactive species in the medium decomposes when stored between about 2° C and about 8° C for a period of at least 3 days”.
            'Even if such a phrases did hold patentable weight, the phrases would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Dependent claims 2-4, 7-14, and 23-26 are included in the basis of the rejection because they do not clarify the nature of the corresponding structure that is necessary and sufficient to cause the recited functional language.

When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in most cases, a §112(b) rejection that is based on functional language having unclear (or no) claim boundaries should be accompanied by a rejection under §112(a) based on failure to provide a written description for the claim.
            Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-4, 7-15, and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite a cold atmospheric plasma-stimulated anticancer medium that has the property of preventing the decomposition of a reactive species such that “less than about 25% of the reactive species in the medium decomposes when stored between about -25° C and about 8° C for a period of at least 3 days” or “less than about 25% of the reactive species in the medium decomposes when stored between about 2° C and about 8° C for a period of at least 3 days”.
The claim is considered to lack adequate written description because the scope of the claim to achieve the functional property of “preventing the decomposition of a reactive species” when stored at the relevant temperatures and duration cannot be determined. 

Either this is an inherent property of (that naturally flows from) the cold atmospheric plasma-stimulated anticancer medium of claims 1, 7, 15, and 22, or it is not. 
The claim denotes that not all of the structures/method steps of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s). 


The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.). See MPEP §2181(II)(A).

To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)

In the instant case, the limitation preventing the decomposition of a reactive species such that “less than about 25% of the reactive species in the medium decomposes when stored between about -25° C and about 8° C for a period of at least 3 days” or “less than about 25% of the reactive species in the medium decomposes when stored between about 2° C and about 8° C for a period of at least 3 days” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the composition to provide the functional characteristic. 

Per MPEP 2173.05(g), the Examiner should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: 
(1) Is there a clear cut indication of the scope of the subject matter covered by the claim? 
The scope of the claims do not appear to be limited to the specific cold atmospheric plasma-stimulated anticancer medium disclosed in the specification and/or those recited in the independent claims, and thus the scope of the subject matter covered by the claim lacks adequate written description.  It is unclear based on the claims what has to be performed to the cold atmospheric plasma-stimulated anticancer medium recited therein so as to produce the functional property of preventing the decomposition of a reactive species such that “less than about 25% of the reactive species in the medium decomposes when stored between about -25° C and about 8° C for a period of at least 3 days” or “less than about 25% of the reactive species in the medium decomposes when stored between about 2° C and about 8° C for a period of at least 3 days”, as the specification does not provide any specific details regarding how to configure such a medium such that it displays those properties.
The Specification teaches that a cold atmospheric plasma-stimulated anticancer medium retains a certain concentration of H2O2 over a specific period of time, giving the example of at least 3 days (Specification, p. 11, para 1).  The Specification also teaches that reactive species are stable in the medium when stored from -25oC to 8oC (Specification, p. 3, para 1).  The Specification provides examples in which the inventors compared to degradation of H2O2 in different CAP-stimulated mediums at different temperatures, including the ranges set forth in the independent claims, noting that more chemical degradation was observed at higher temperatures for all of the mediums (Specification, p. 15-16, Examples 1-2).  The Specification, however, does not state what necessarily has to be performed to the CAP-stimulated anticancer medium to produce such anti-degradative properties, and therefore it is unclear what the full scope of the CAP-stimulated anticancer mediums as described in the claims entails.  It appears, in fact, that an anticancer medium may already retain the ability to limit degradation by virtue of its being produced by CAP-stimulation, the functional property already being inherent to the CAP-stimulated medium itself.  While the Specification further teaches that removing certain elements 2O2 (Specification, p. 18-19, Example 3-4), the cold atmospheric anticancer medium having the recited anti-degradative functional property does not appear to be limited to these embodiments (as evidenced by claim 1, which does not include the addition/removal of certain agents yet still has the recited anti-degradative functional property), and therefore the full scope of what is encompassed by the claimed CAP-stimulated medium is still unclear.  Furthermore, the Specification does not appear to teach that the addition/removal of such agents is required for the specific functional property of preventing the decomposition of a reactive species such that “less than about 25% of the reactive species in the medium decomposes when stored between about -25° C and about 8° C for a period of at least 3 days” or “less than about 25% of the reactive species in the medium decomposes when stored between about 2° C and about 8° C for a period of at least 3 days”, as their removal/addition does not appear to be clearly linked to the recited functional property, nor is the recited functional property dependent on their addition/removal
The specification, therefore, does not clearly link a cold atmospheric plasma-stimulated anticancer medium to the claimed functional property, and therefore the claims must be rejected under 112(b) because the claims’ scope is unclear. 
The specification fails to disclose what structural changes to cold atmospheric plasma-stimulated anticancer medium is necessary and sufficient to cause the recited functional property of preventing the decomposition of a reactive species such that “less than about 25% of the reactive species in the medium decomposes when stored between about -25° C and about 8° C for a period of at least 3 days” or “less than about 25% of the reactive species in the medium decomposes when stored between about 2° C and about 8° C for a period of at least 3 days”, and thus the ordinary artisan must guess as to what modification(s) must be made in order to fulfill the instant recitation. 


(2) Does the language of the claim forth well-defined boundaries of the invention, or only states a problem solved or a result obtained?
The lack of specific structure(s) in the claims, i.e., merely stating that the CAP-stimulated medium contains a reactive species (claim 1) or that a CAP-stimulated medium has cysteine/methionine, phenol red, or phenylalanine removed or 3-nitrotyrosine added (claims 15 and 22), indicates no well-defined boundaries of the invention, given that none of the these structural features appear to be particularly linked to the functional property of reducing a reactive species by less than 25% or required in order to produce such a functional property. Rather, the functional language only denotes a problem to solve or a result obtained from the structures.  Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any way to achieve those results) is unclear. 
The Specification provides examples in which the inventors compared to degradation of H2O2 in different CAP-stimulated mediums at different temperatures, including the ranges set forth in the independent claims, noting that more chemical degradation was observed at higher temperatures for all of the mediums (Specification, p. 15-16, Examples 1-2).  However, it does not appear that any particular step was performed in the development of the anticancer medium to produce such a property.  The Specification also further teaches that removing certain elements from the medium (e.g., methionine and phenol red) or adding 3-nitrotyrosine can reduce degradation of H2O2 (Specification, p. 18-19, Example 3-4).  As recited previously, however, the Specification does not appear to teach that the addition/removal of such agents is required for the functional property of preventing the decomposition 

(3) Would one of ordinary skill in the art know from the claim terms what structure or steps are encompassed by the claim?
Kim et al. ("Measurement of Reactive Hydroxyl Radical Species Inside the Biosolutions During Non-thermal Atmospheric Pressure Plasma Jet Bombardment onto the Solution", 03/13/2014, Plasma Chemistry and Chemical Processing 34, p. 457-472) teaches that a “nonthermal” plasma jet can create an OH radical species density of 1.0 x 1016 cm-3 inside a phosphate buffer saline biosolution, (abstract).  Kim also teaches that radical species densities of as low as 0.3 x 1016 cm-3 in a biosolution can kill cancer cells (abstract), meaning that Kim necessarily teaches that cold atmospheric plasma medium comprising PBS is capable of being an anticancer medium.  Kim further teaches that the process of creating a nonthermal plasma jet-stimulated medium produces reactive species such as the hydroxyl radical OH and hydrogen peroxide (p. 458, para 2).  Kim, however, does not teach what step or additional reagent is required to specifically prevent a reactive species from degrading by “less than about 25% of the reactive species in the medium decomposes when stored between about -25° C and about 8° C for a period of at least 3 days” or “less than about 25% of the reactive species in the medium decomposes when stored between about 2° C and about 8° C for a period of at least 3 days”.
	            
The specification fails to disclose an a medium produced by CAP-stimulation (claims 1, 15, and 22), yet does NOT also have the property of preventing a reactive species from degrading by “less than about 25% of the reactive species in the medium decomposes when stored between about -25° C and about 8° C for a period of at least 3 days” or “less than about 25% of the reactive species in the medium decomposes when stored between about 2° C and about 8° C for a period of at least 3 days”.
            'Even if such a phrases did hold patentable weight, the phrases would likely be rejected under 35 USC 112(a) for lacking adequate written description because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in order to produce the 'wherein the....” functional properties.
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Dependent claims 2-4, 7-14, and 23-26 are included in the basis of the rejection because they do not clarify the nature of the corresponding structure that is necessary and sufficient to cause the recited functional language.

Response to Arguments (112)
	Applicant contends that the claims are no longer indefinite due to the amendment to the independent claims, wherein the relative term “stabilized” has been deleted (Remarks, p. 1, Indefiniteness Rejection).  Applicant also contends that claim 15 is no longer indefinite because it now recites definite amounts of the relevant agents by which to modify a CAP-stimulated medium (Remarks, p. 1, Indefiniteness Rejection).
	Applicant’s arguments are persuasive in that the claims are no longer indefinite for the reasons recited in the past non-final office action.  However, the claims are now indefinite because of the 
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. ("Measurement of Reactive Hydroxyl Radical Species Inside the Biosolutions During Non-thermal Atmospheric Pressure Plasma Jet Bombardment onto the Solution", 03/13/2014, Plasma Chemistry and Chemical Processing 34, p. 457-472), as evidenced by Smolkova et al. ("Critical Analysis of Non-Thermal Plasma-Driven Modulation of Immune Cells from Clinical Perspective", 08/28/2020, International Journal of Molecular Sciences, p. 1-24).
16 and 1.0 x 1016 cm-3 inside a DMEM biosolution and phosphate buffer saline biosolution, respectively (abstract).  While Kim does not teach ipsis verbis a “cold” plasma treatment method, Smolkova evidences that nonthermal plasma is another name for cold plasma (p. 1, Introduction, para 1), and thus Kim necessarily teaches a method of creating a cold plasma.  Kim also teaches that radical species densities of as low as 0.3 x 1016 cm-3 in a biosolution can kill cancer cells (abstract), meaning that Kim necessarily teaches that cold atmospheric plasma medium comprising DMEM or PBS is capable of being an anticancer medium.  While Kim does not teach ipsis verbis that PBS is used to kill cancer cells, Kim teaches that DMEM is able to kill cancer cells at a density of as low as 0.3 x 1016 cm-3 after DMEM surface exposure to nonthermal plasma jet (p. 470, para 2), and therefore PBS biosolution, which has an OH radical density of 1.0 x 1016 cm-3, would also have been able to kill cancer cells and therefore act as an anticancer medium.
While Kim does not teach that the CAP-stimulated anticancer medium has the property of preventing reactive species degradation such that “less than about 25% of the reactive species in the medium decomposes when stored between about -25° C and about 8° C for a period of at least 3 days” or such that “less than about 25% of the reactive species in the medium decomposes when stored between about 2° C and about 8° C for a period of at least 3 days”, Applicant teaches that CAP treatment applied to PBS culture medium is sufficient to generate such a CAP-stimulated anticancer medium without addition of any other culture agents or active step (Specification, p. 12, para 3, The protocols to prepare PSM; Fig 6e, as applied to PBS).  Therefore, the method of Kim necessarily teaches a CAP-stimulated anticancer medium that has the recited functional properties when it teaches a CAP-stimulated medium comprising PBS, without the need for any additional culture agent or active step.
Regarding claim 7, Applicant teaches that CAP treatment applied to PBS culture medium is sufficient to generate a stable CAP-stimulated anticancer medium without addition of any other culture The protocols to prepare PSM; Fig 6e, as applied to PBS), and that the medium is stable for at least 26 hours (i.e., over one day) at 22oC (i.e., room temperature) without any other culture agents or active step (p. 15, para 2; Fig 6e).  Therefore, the method of Kim necessarily teaches a CAP-stimulated anticancer medium that is capable of being stable for 26 hours, and also stable at between -25oC to 25oC (as evidenced by Smolkova), when it teaches a CAP-stimulated medium comprising PBS, without the need for any additional culture agent or active step.

Response to Rejections (102)
Applicant argues that the reference is not correctly anticipated by Kim given the amendment, which includes the functional limitation of “wherein about 25% of the reactive species in the medium decomposes when stored between about 2°C and about 8°C for a period of at least 3 days” (Remarks, p. 7, last para – p. 3, first para).  Applicant reiterates 102 case law in stating that every limitation of a claim must be taught by the cited art, and that inherent outcomes must necessarily be shown to flow from the features of an invention to claim anticipation over a single piece of prior art, in arguing that the relevant functional language is not shown to flow from the invention (Remarks, in general, p. 8).
Applicant’s arguments have been considered, but they are not persuasive.
Not regarding the 112(b)/(a) issues that are necessarily implicated given the recited functional language, Kim teaches all of the active structural features of the relevant claim.  Furthermore, the Specification does not indicate that any other feature besides cold atmospheric plasma stimulation of a medium is necessary and sufficient to produce the recited functional property (i.e., lack of reactive species degradation according to a certain percentage), meaning that Kim necessarily teaches all of the active structural features/steps of the claim that produce the desired functional property in a medium.  In other words, because the claim’s language, in view of what is taught by the Specification, indicates that has been merely stimulated by a cold atmospheric plasma is necessarily capable of having the recited functional property, the functional language of the claim is necessarily anticipated by Kim, or any reference, that teaches a medium stimulated by the CAP technique.
Furthermore, Applicant is also reminded of the relevant case law concerning functional limitations, namely, that clauses not reciting any additional active method step(s) or additional structure(s), but simply stating a characterization or conclusion of the results of process step positively recited (e.g. administering the nanoparticle), are given no weight in construing claims.  See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").

Applicant also argues that Smolkova is flawed because it does not teach or suggest the functional limitation and is not relevant prior art given its publication year of 2021 (Remarks, p. 8, para 4).  
Applicant’s arguments have been considered, but they are not persuasive.
As a first matter, Smolkova was used as an evidentiary reference indicating that the term “nonthermal” in relation to plasma as taught by Kim had the same meaning as “cold” as described by the relevant claim.  As a second matter, Kim already anticipates the relevant functional limitation, so Applicant’s point regarding Smolkova not teaching that functional limitation is moot.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim(s) 7-8, 15, 22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ("Measurement of Reactive Hydroxyl Radical Species Inside the Biosolutions During Non-thermal Atmospheric Pressure Plasma Jet Bombardment onto the Solution", 03/13/2014, Plasma Chemistry and Chemical Processing 34, p. 457-472), as applied to claims 1-4 and 7, in further view of Strekalova et al. ("Methionine Deprivation Induces a Targetable Vulnerability in Triple-negative Breast Cancer Cells by Enhancing TRAIL Receptor-2 Expression", 06/15/2015, Clinical Cancer Research 21(12), p. 2780-2791).
The teachings of Kim have been set forth supra.
Regarding claims 8, 15, 22, 24, and 26, Kim teaches that a “nonthermal” plasma jet can create an OH radical species density of 1.0 x 1016 cm-3 inside a phosphate buffer saline biosolution, (abstract).  Kim also teaches that radical species densities of as low as 0.3 x 1016 cm-3 in a biosolution can kill cancer cells (abstract), meaning that Kim necessarily teaches that cold atmospheric plasma medium comprising PBS is capable of being an anticancer medium.  While Kim does not teach ipsis verbis that PBS is used to kill cancer cells, Kim teaches that DMEM is able to kill cancer cells at a density of as low as 0.3 x 1016 cm-3 after DMEM surface exposure to nonthermal plasma jet (p. 470, para 2), and therefore one of ordinary skill in the art would have deduced that PBS, which has an OH radical density of 1.0 x 1016 cm-3, would necessarily be capable of being an anticancer medium.  
While Kim does not teach that the CAP-stimulated anticancer medium has the property of preventing reactive species degradation such that “less than about 25% of the reactive species in the medium decomposes when stored between about -25° C and about 8° C for a period of at least 3 days” or such that “less than about 25% of the reactive species in the medium decomposes when stored between about 2° C and about 8° C for a period of at least 3 days”, Applicant teaches that CAP The protocols to prepare PSM; Fig 6e, as applied to PBS).  Therefore, the method of Kim necessarily teaches a CAP-stimulated anticancer medium that has the recited functional properties when it teaches a CAP-stimulated medium comprising PBS, without the need for any additional culture agent or active step.
Kim does not teach, however, that the medium was free of methionine or that reducing the amount of methionine enhances the anticancer activity of the medium.
Strekalova teaches that methionine depletion in a medium containing breast cancer cells results in increased apoptosis of the cancer cells (abstract).  Specifically, Strekalova teaches that methionine-free media alone is sufficient to result in cytotoxicity of breast cancer cells and cell death (p. 5, Results; Fig 1A).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of generating a cold atmospheric plasma anticancer medium of Kim so that the anticancer medium was methionine-free based on Strekalova.  Strekalova teaches that methionine-free media is anticancerous in that media lacking methionine results in cancer cell cytotoxicity and cell death, and one of ordinary skill in the art would have been to motivated modify the method of generating a cold atmospheric plasma anticancer medium of Kim so that the medium was methionine-free based on Strekalova because Strekalova indicates that depriving cancer cells of methionine results in further inhibition of cancer cell growth.
	 One skilled in the art would have a reasonable expectation of success of modifying the method of generating a cold atmospheric plasma anticancer medium of Kim so that the medium was methionine-free based on Strekalova because Strekalova teaches that medium deprived of methionine can be used to inhibit the growth of cancer cells in vitro.

Results; Fig 1A).  While Stekalova does not teach ipsis verbis that depleting methionine from an anticancer medium or providing a methionine-free anticancer medium will increase the medium’s stability (n.b., wherein stability is indicated by cancer cell death) for 3 days (claims 5-6) or at a temperature of between -22oC and 25oC (claim 7), Applicant’ Specification teaches that a medium free of methionine will necessarily be stable with respect to H2O2 degradation and have decreased cancer cell viability for 3 days and at a temperature of 8oC (Specification, p. 16, para 2; Fig. 3b-c).  Thus, while Strekalova does not teach medium stability (as indicated by continued cancer cell death) for 3 days or at a temperature of between -22oC and 25oC, because Strekalova teaches that depriving methionine from a medium results in increased cancer cell death, and because Applicant teaches that merely depriving a medium of methionine is sufficient to maintain medium stability (as indicated by continued cancer cell death), Strekalova necessarily teaches a method of creating a medium wherein the medium is capable of remaining stable for 3 days or at a temperature of between -22oC and 25oC.

Response to Arguments (103)
	Applicant argues that Strekalova is flawed because Strekalova merely teaches the effects of a methionine free media on TRAIL receptor expression, and that one of ordinary skill would not have been motivated to modify a CAP-stimulated medium such that it was methionine free because Strekalova is silent on methionine in relation to CAP-stimulated media (Remarks, p. 10, bottom of page)
	Applicant’s argument has been considered, but it is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While Strekalova does not describe a CAP-stimulated medium, Kim does.  And because Strekalova indicates that methionine is able to regulate the growth of cancer cells and that depriving a medium of methionine in general negatively influences cancer cell growth, one of ordinary skill could have easily made the deduction that a CAP-stimulated anticancer medium, such as that taught by Kim, which was also methionine deprived would have been further conducive to preventing cancer cell growth, in particular for therapeutic applications.  In other words, because Strekalova teaches that there are anticancer benefits of having a methionine-free media, one of ordinary skill would have easily been motivated to select a medium which was methionine-free for producing a CAP-stimulated medium that was explicitly made to have anticancer properties, as described in the claims.

35 USC § 103
Claim(s) 9, 15, 22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ("Measurement of Reactive Hydroxyl Radical Species Inside the Biosolutions During Non-thermal Atmospheric Pressure Plasma Jet Bombardment onto the Solution", 03/13/2014, Plasma Chemistry and Chemical Processing 34, p. 457-472), as applied to claims 1-4 and 7, in further view of Fu et al. ("Selective Amino Acid Restriction Targets Mitochondria to Induce Apoptosis of Androgen-Independent Prostate Cancer Cells", 2006, Journal of Cellular Physiology 209, p. 522-534).
The teachings of Kim have been set forth supra.
Regarding claims 9, 15, 22, 24, and 26, Kim teaches that a “nonthermal” plasma jet can create an OH radical species density of 1.0 x 1016 cm-3 inside a phosphate buffer saline biosolution, (abstract).  Kim also teaches that radical species densities of as low as 0.3 x 1016 cm-3 in a biosolution can kill cancer cells (abstract), meaning that Kim necessarily teaches that cold atmospheric plasma medium comprising ipsis verbis that PBS is used to kill cancer cells, Kim teaches that DMEM is able to kill cancer cells at a density of as low as 0.3 x 1016 cm-3 after DMEM surface exposure to nonthermal plasma jet (p. 470, para 2), and therefore one of ordinary skill in the art would have deduced that PBS, which has an OH radical density of 1.0 x 1016 cm-3, would necessarily be capable of being an anticancer medium.  
While Kim does not teach that the CAP-stimulated anticancer medium has the property of preventing reactive species degradation such that “less than about 25% of the reactive species in the medium decomposes when stored between about -25° C and about 8° C for a period of at least 3 days” or such that “less than about 25% of the reactive species in the medium decomposes when stored between about 2° C and about 8° C for a period of at least 3 days”, Applicant teaches that CAP treatment applied to PBS culture medium is sufficient to generate such a CAP-stimulated anticancer medium without addition of any other culture agents or active step (Specification, p. 12, para 3, The protocols to prepare PSM; Fig 6e, as applied to PBS).  Therefore, the method of Kim necessarily teaches a CAP-stimulated anticancer medium that has the recited functional properties when it teaches a CAP-stimulated medium comprising PBS, without the need for any additional culture agent or active step.
Kim does not teach, however, that that the medium was free of phenylalanine or that reducing the amount of phenylalanine enhances the anticancer activity of the medium.
Fu teaches that phenylalanine depletion in a medium containing prostate cancer cells inhibits the functioning of the mitochondria in those cells (abstract).  Specifically, Fu teaches that phenylalanine restriction causes a decrease in the membrane integrity of DU145 prostate cancer cells and induces apoptosis (p. 524, col 2, para 1).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of generating a cold atmospheric plasma anticancer medium of Kim so that the medium was phenylalanine-free based on Fu.  Fu teaches that restricting 
	 One skilled in the art would have a reasonable expectation of success of modifying the method of generating a cold atmospheric plasma anticancer medium of Kim so that the medium was methionine-free based on Fu because Fu teaches that phenylalanine-restricted media can be used to inhibit the growth of cancer cells via causing apoptosis.

Response to Rejections (103)
Applicant argues that Fu is flawed because Fu merely teaches that restriction of phenylalanine induces apoptosis in anticancer cells, and that one of ordinary skill would not have been motivated to modify a CAP-stimulated medium such that it was phenylalanine free because Fu is silent on phenylalanine in relation to CAP-stimulated media (Remarks, p. 11-12).
	Applicant’s argument has been considered, but it is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While Fu does not describe a CAP-stimulated medium, Kim does.  And because Fu indicates that phenylalanine is able to regulate the growth of cancer cells and that depriving a medium of phenylalanine in general negatively influences cancer cell growth, one of ordinary skill could have easily made the deduction that a CAP-stimulated anticancer medium, such as that taught by Kim, which was that was explicitly made to have anticancer properties, as described in the claims.

35 USC § 103
Claim(s) 10, 15, 22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ("Measurement of Reactive Hydroxyl Radical Species Inside the Biosolutions During Non-thermal Atmospheric Pressure Plasma Jet Bombardment onto the Solution", 03/13/2014, Plasma Chemistry and Chemical Processing 34, p. 457-472), as applied to claims 1-4 and 7, in further view of Glover et al. ("Interaction of Phenol Red with Estrogenic and Antiestrogenic Action on Growth of Human Breast Cancer Cells ZR-75-1 and T-47-D", 1988, Cancer Research 48, p. 3693-3697)
The teaching of Kim have been set forth supra.
Regarding claims 10, 15, 22, 24, and 26, Kim teaches that a “nonthermal” plasma jet can create an OH radical species density of 1.0 x 1016 cm-3 inside a phosphate buffer saline biosolution, (abstract).  Kim also teaches that radical species densities of as low as 0.3 x 1016 cm-3 in a biosolution can kill cancer cells (abstract), meaning that Kim necessarily teaches that cold atmospheric plasma medium comprising PBS is capable of being an anticancer medium.  While Kim does not teach ipsis verbis that PBS is used to kill cancer cells, Kim teaches that DMEM is able to kill cancer cells at a density of as low as 0.3 x 1016 cm-3 after DMEM surface exposure to nonthermal plasma jet (p. 470, para 2), and therefore one of ordinary skill in the art would have deduced that PBS, which has an OH radical density of 1.0 x 1016 cm-3, would necessarily be capable of being an anticancer medium.  
The protocols to prepare PSM; Fig 6e, as applied to PBS).  Therefore, the method of Kim necessarily teaches a CAP-stimulated anticancer medium that has the recited functional properties when it teaches a CAP-stimulated medium comprising PBS, without the need for any additional culture agent or active step.
Kim does not teach, however, that that the medium was free of phenol red or that reducing the amount of phenol red enhances the anticancer activity of the medium.
Glover teaches that phenol red depletion in a medium containing breast cancer cells inhibits the growth of such cells (abstract).  Specifically, Glover teaches that removing phenol red from a media causes a decrease in the growth of breast cancer cells over a period of 3-week culture (Fig. 3).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of generating a cold atmospheric plasma anticancer medium of Kim so that the medium was free of phenol red based on Glover.  Glover teaches that depriving media of phenol red inhibits the growth of breast cancer cells, and one of ordinary skill in the art would have been to modify the method of generating a cold atmospheric plasma anticancer medium of Kim so that the medium was free of phenol red based on Glover because Glover indicates that depriving cancer cells of phenol red results in further inhibition of cancer cell growth.
	 One skilled in the art would have a reasonable expectation of success of modifying the method of generating a cold atmospheric plasma anticancer medium of Kim so that the medium was free of 

Response to Arguments (103)
Applicant argues that Glover is flawed because Glover merely teaches the absence of phenol red effects the growth of cancer cell lines, and that one of ordinary skill would not have been motivated to modify a CAP-stimulated medium such that it was phenol red-free because Glover is silent on phenol red in relation to CAP-stimulated media (Remarks, p. 13, top of page).
	Applicant’s argument has been considered, but it is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While Glover does not describe a CAP-stimulated medium, Kim does.  And because Glover indicates that phenol red is able to regulate the growth of cancer cells and that depriving a medium of phenol red in general negatively influences cancer cell growth, one of ordinary skill could have easily made the deduction that a CAP-stimulated anticancer medium, such as that taught by Kim, which was also phenol red deprived would have been further conducive to preventing cancer cell growth, in particular for therapeutic applications.  In other words, because Glover teaches that there are anticancer benefits of having a phenol red-free media, one of ordinary skill would have easily been motivated to select a medium which was phenol red-free for producing a CAP-stimulated medium that was explicitly made to have anticancer properties, as described in the claims.


35 USC § 103
Claim(s) 11-15, 22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ("Measurement of Reactive Hydroxyl Radical Species Inside the Biosolutions During Non-thermal Atmospheric Pressure Plasma Jet Bombardment onto the Solution", 03/13/2014, Plasma Chemistry and Chemical Processing 34, p. 457-472), as applied to claims 1-4 and 7, in further view of Zedda et al. ("Morphological and functional changes induced by the amino acid analogue 3-nitrotyrosine in mouse neuroblastoma and rat glioma cell lines", 2004, Neuroscience Letters 363, p. 190-193).
The teaching of Kim have been set forth supra.
Regarding claims 11, 15, 22, 24, and 26, Kim teaches that a “nonthermal” plasma jet can create an OH radical species density of 1.0 x 1016 cm-3 inside a phosphate buffer saline biosolution, (abstract).  Kim also teaches that radical species densities of as low as 0.3 x 1016 cm-3 in a biosolution can kill cancer cells (abstract), meaning that Kim necessarily teaches that cold atmospheric plasma medium comprising PBS is capable of being an anticancer medium.  While Kim does not teach ipsis verbis that PBS is used to kill cancer cells, Kim teaches that DMEM is able to kill cancer cells at a density of as low as 0.3 x 1016 cm-3 after DMEM surface exposure to nonthermal plasma jet (p. 470, para 2), and therefore one of ordinary skill in the art would have deduced that PBS, which has an OH radical density of 1.0 x 1016 cm-3, would necessarily be capable of being an anticancer medium.  
While Kim does not teach that the CAP-stimulated anticancer medium has the property of preventing reactive species degradation such that “less than about 25% of the reactive species in the medium decomposes when stored between about -25° C and about 8° C for a period of at least 3 days” or such that “less than about 25% of the reactive species in the medium decomposes when stored between about 2° C and about 8° C for a period of at least 3 days”, Applicant teaches that CAP treatment applied to PBS culture medium is sufficient to generate such a CAP-stimulated anticancer medium without addition of any other culture agents or active step (Specification, p. 12, para 3, The protocols to prepare PSM; Fig 6e, as applied to PBS).  Therefore, the method of Kim necessarily teaches a CAP-stimulated anticancer medium that has the recited functional properties when it teaches a CAP-stimulated medium comprising PBS, without the need for any additional culture agent or active step.
Kim does not teach, however, that that the medium comprises at least about 1 mM 3-nitro-L-tyrosine or that adding at least about 1 mM 3-nitro-L-tyrosine enhances the anti-cancer activity of the medium.
Zedda teaches that adding 3-nitrotyrosine to medium results in the growth inhibition of rat neuroblastoma and glioma cell lines in vitro (abstract).  Furthermore, Zedda teaches that this inhibition of rat cancer cell lines is dose-dependent, indicating greater growth inhibition at higher concentrations, and that the concentrations the induce inhibition of such growth ranges from .3 mM to 12 mM (abstract; Fig 3).
In the case where the claimed range or value "overlap[s] or lie[s] inside ranges disclosed by the prior art", a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05.
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range or value. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations... in order to be patentable, must be critical as compared with the proportions of the prior processes.").
In the instant application, applicant does not indicate a criticality for the claimed value, and thus the prior art clearly renders the claim obvious.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of generating a cold atmospheric plasma anticancer medium of Kim so that the DMEM comprised 1 mM 3-nitrotyrosine based on Zedda.  Zedda teaches that adding 3-nitrotyrosine, including at amounts that encompass the claimed amount, to a medium results in the inhibition of rat neuroblastoma and glioma cells in vitro, and one of ordinary skill in the art would have been to modify the method of generating a cold atmospheric plasma anticancer medium of Kim so that the medium comprised 1 mM 3-nitrotyrosine based on Zedda because Zedda indicates that adding amounts of 3-nitrotyrosine that encompass the claimed amount to a medium results in the further inhibition of cancer cell growth.
	 One skilled in the art would have a reasonable expectation of success of modifying the method of generating a cold atmospheric plasma anticancer medium of Kim so that the DMEM comprised 1 mM 

Regarding claim 7, Zedda teaches that adding 3-nitrotyrosine to medium results in the growth inhibition of rat neuroblastoma and glioma cell lines in vitro (abstract).  Furthermore, Zedda teaches that this inhibition of rat cancer cell lines is dose-dependent, indicating greater growth inhibition at higher concentrations (abstract; Fig 3).  Finally, Zedda teaches that the glioma and neuroblastoma cells were incubated at different concentrations of 3-nitrotyrosine, including at 5,000 µM (i.e., 5 mM) (p. 190, col 2, para 3), which was capable of inhibiting growth of both cell lines, as indicated by the IC50 values (p. 191, col 1, para 3).  While Zedda does not teach ipsis verbis that adding 3-nitrotyrosine to an anticancer medium will increase the medium’s stability (n.b., wherein stability is indicated by cancer cell death) at a temperature of between -22oC and 25oC (claim 7), Applicant’ Specification teaches that a medium containing  as little as 2 mM 3-nitrotyrosine will necessarily be stable with respect to H2O2 degradation and have decreased cancer cell viability for 3 days and at a temperature of 22oC (Specification, p. 20, para 2; Fig 6e).  Thus, while Zedda does not teach medium stability (as indicated by continued cancer cell death) at a temperature of between -22oC and 25oC, because Zedda teaches that adding 5 mM 3-nitrotyrosine to medium results in increased cancer cell death, and because Applicant teaches that adding as little as 2 mM 3-nitrotyrosine is sufficient to maintain medium stability (as indicated by continued cancer cell death), Zedda necessarily teaches a method of creating a medium wherein the medium is capable of remaining stable at a temperature of between -22oC and 25oC.
	Regarding claims 12-13, Zedda teaches that the glioma and neuroblastoma cells were incubated at different concentrations of 3-nitrotyrosine, including at 5,000 µM (i.e., 5 mM) (p. 190, col 2, para 3), which was capable of inhibiting growth of both cell lines, as indicated by the IC50 values (p. 191, col 1, 
Regarding claim 14, Zedda teaches that the glioma and neuroblastoma cells were incubated at different concentrations of 3-nitrotyrosine, including at 180, 360, and 5,000 µM (i.e., .18, .36, and 5 mM) (p. 190, col 2, para 3), which was capable of inhibiting growth of both cancer cell lines, as indicated by the IC50 values (p. 191, col 1, para 3).  While Zedda does not teach ipsis verbis that the concentration of 3-nitrotyrosin in media was “about 1 mM, about 2 mM. about 3 MM, or about 4 mM”, Applicant states that the “3-nitro-L-tyrosine may be added to the CAP-stimulated media at a concentration of up to about 9 mM, such as between about 1 and about 5 mM, for example, at a concentration of about 1 mM, about 2 mM, about 3 MM, or about 4 mM” (Specification, p. 5, para 6).  Because the broadest reasonable interpretation of “about 1 mM, about 2 mM, about 3 MM, or about 4 mM” in this context includes values of about 5 mM, Zedda reasonably renders obvious the claimed limitation, especially in light of 1) Zedda’s disclosure of concentration values that fall above and below the claimed values and 2) Zedda’s illustration of 5 nM 3-nitrotyrosine accomplishing the same result of stabilizing (i.e., continuing to inhibit cancer cell growth) anticancer medium as would 1, 2, 3, and 4 mM 3-nitrotyrosine. 
In the case where the claimed ranges or values "overlap or lie inside ranges disclosed by the prior art" a prima facie case of anticipation or obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05.
Applicants can rebut a prima facie case of anticipation or obviousness by showing the criticality of the range or value. "The law is replete with cases in which the difference between the claimed ." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations... in order to be patentable, must be critical as compared with the proportions of the prior processes.").
In the instant application, applicant does not indicate a criticality of the claimed range or values, and thus the prior art clearly renders the claim obvious.

Response to Arguments (103)
Applicant argues that Zedda is flawed because Zedda merely teaches the effects of a certain 3-nitrotyrosine concentrations on cancer cells, and that one of ordinary skill would not have been motivated to modify a CAP-stimulated medium such that it contained 3-nitrotyrosine because Zedda is silent on 3-nitrotyrosine in relation to CAP-stimulated media (Remarks, p. 14, in general)
.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While Zedda does not describe a CAP-stimulated medium, Kim does.  And because Zedda indicates that 3-nitrotyrosine addition is able to regulate the growth of cancer cells and that adding certain concentrations of 3-nitrotyrosine in general negatively influences cancer cell growth, one of ordinary skill could have easily made the deduction that a CAP-stimulated anticancer medium, such as that taught by Kim, which also contained the relevant concentrations of 3-nitrotyrosine would have been further conducive to preventing cancer cell growth, in particular for therapeutic applications.  In other words, because Zedda teaches that there are anticancer benefits of having a 3-nitrotyrosine in media one of ordinary skill would have easily been motivated to select a medium which also contained 3-nitrotyrosine for producing a CAP-stimulated medium that was explicitly made to have anticancer properties, as described in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KEVIN K HILL/Primary Examiner, Art Unit 1633